Citation Nr: 1222557	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for incontinence of the bowel, for purposes of accrued benefits.  

2.  Entitlement to an increased rate of special monthly compensation (SMC), based on the need a higher level of aid and attendance, for purposes of accrued benefits.

3.  Entitlement to specially adapted housing allowance or a special home adaptation grant, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to September 1956.  He died in August 2007.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2007.

2.  At the time of the Veteran's death, service connection was solely in effect for cholangiocarcinoma, rated 100 percent disabling, effective as of October 27, 2005. 

3.  The medical records do not reflect that the Veteran's bowel incontinence was proximately due to or the result of his service-connected cholangiocarcinoma, or otherwise related to or aggravated by his military service.

4.  As of October 27, 2005, the Veteran was awarded special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance due to service-connected cholangiocarcinoma. 

5.  The competent medical evidence shows that the Veteran's service-connected cholangiocarcinoma rendered him unable to protect himself from the hazards or dangers incident to his daily environment, and prevented him from dressing and feeding himself, as well as from attending to wants of nature, consistent with the need for the regular aid and attendance of another person; however, the preponderance of the evidence is against a finding that he was in need of a higher level of care, provided on a daily basis by a person who was licensed to provide such services, or who provides such services under the regular supervision of a licensed health care professional.

6.  The Veteran was not shown to have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet; the anatomical loss or loss of use of one or both hands; vision impairment; hearing impairment; anatomical loss or loss of use of any extremity; or paraplegia.

7.  The payment of a grant for specially adapted housing or special home adaptation is not a periodic monetary payment subject to an accrued benefits claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bowel incontinence, for accrued benefits have not been met. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.306, 3.310(a) (2011).

2.  The criteria for a higher level of special monthly compensation at a rate in excess of that authorized pursuant to 38 U.S.C.A. § 1114(l), for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1114(l), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(h), 3.351, 3.352 (2011).

3.  The appellant's claim of entitlement to special adapted housing or special home adaptation grant, for the purpose of paying accrued benefits, lacks entitlement under law. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a January 2010 communication, and the claim was thereafter readjudicated in July 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the appellant in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination and the appellant's contentions.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Accrued Benefits Laws & Regulations

Upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  To prevail on an accrued benefits claim, the record must establish that: (1) the appellant has standing to file a claim for accrued benefits, (2) the veteran had a claim pending at the time of his or her death, (3) the veteran would have prevailed on the claim if he or she had not died, and (4) the claim for accrued benefits was filed within one year of the veteran's death.  See 38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000; see also Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  In this case, as the Veteran died in August 2007, after December 16, 2003, an accrued beneficiary may receive the full amount of any award for accrued benefits. See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a) (repealing the two-year limit on accrued benefits effective December 16, 2003). 

Service Connection for Incontinence of the Bowel

The appellant has alleged entitlement to service connection for bowel incontinence, for accrued benefits purpose, as due to the Veteran's service-connected cholangiocarcinoma.  She has also alleged that the Veteran's bowel incontinence was attributable to medication, primarily Lactulose.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a). See Baldwin v. West, 13 Vet. App. 1 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson, 581 F.3d at 1313 (noting that a layperson may comment on lay-observable symptoms).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the service treatment records are silent as to any complaint of, treatment for, or diagnosis of bowel incontinence.  Moreover, clinical evaluation upon separation examination, dated in May 1966, was within normal limits.

The appellant has submitted that the Veteran experienced complete loss of bowel and bladder control, requiring diapers, since 2006.

In April 2007, a private treatment provider submitted that the Veteran experienced both bowel and bladder incontinence associated with presumed seizure activity.

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for bowel incontinence, to include as secondary to service-connected disability, for the purposes of accrued benefits.

As noted, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, evidence of the currently claimed disability has been established.  In this regard, a private treatment provider confirmed that the Veteran was experiencing bowel incontinence.  The remaining question is whether or not the Veteran's bowel incontinence was incurred during or as a result of the Veteran's active military service, or are secondary to service-connected disabilities, to include cholangiocarcinoma.

With respect to the service incurrence, the service treatment records are entirely negative for any complaints, treatment or diagnoses relating to bowel incontinence.  Consequently, the service treatment records in and of themselves do not establish that the Veteran incurred chronic bowel incontinence during service.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In this case, neither the Veteran nor the appellant alleged and the clinical records do not indicate chronicity or continuity of bowel symptomatology since service.  Thus, there is no lay or medical evidence of the onset of bowel incontinence in service with persistent or recurrent symptoms thereafter.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this regard, the appellant primarily contends that there was a secondary etiological relationship between the claimed bowel incontinence and service-connected cholangiocarcinoma. 

In order to establish entitlement to service connection on a secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

In this case, the record is absent any medical opinion indicating that the Veteran's bowel incontinence was related to service or was proximately due to or aggravated by his service-connected cholangiocarcinoma.  Rather, the Veteran's private treatment provider submitted in April 2007 that the bowel incontinence was attributable to seizures.  As such, the evidentiary record fails to satisfy the requirements of 38 C.F.R. § 3.310.

To the extent that the appellant asserts that the Veteran suffered from bowel incontinence as a result of service-connected cholangiocarcinoma, the Board does not question the sincerity of her belief that such an etiological relationship exists.  However, she does not possess the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as medical diagnosis or medical causation that extend beyond matters of mere lay observation. Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In any event, even if competent, the probative weight of her personal opinion is greatly outweighed by the April 2007 statement from her private treatment provider, who has greater expertise and training and had been directly involved in the treatment of the Veteran's choliangicarcinoma.

In conclusion, service connection, for accrued benefits purposes, may not be granted for incontinence of the bowel because the evidence at the time of the Veteran's death did not establish that the Veteran's claimed bowel incontinence was related to service or proximately due to a service-connected disability, to include cholangiocarcinoma.  As the preponderance of the evidence is against service connection for incontinence of the bowel, for purposes of accrued benefits, the benefit of the doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 3.102.

Special Monthly Compensation

The Veteran alleges entitlement to an increased rate of special monthly compensation (SMC), based on the need a higher level of aid and attendance, for purposes of accrued benefits.  Service connection was only in effect for cholangiocarcinoma.  

The Board notes that the Veteran was in receipt of SMC pursuant to 38 U.S.C.A. § 1114(l).  SMC is payable at a specified rate if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).  The Veteran was awarded SMC benefits on basis of being so helpless as to be in need of regular aid and attendance.  

The appellant argues that SMC is warranted at an r-1 or r-2 level because the Veteran had complete loss of bowel and bladder control, requiring diapers since 2006.  She noted that he was issued a prosthesis, had weight loss of 80 pounds and he could not perform any of his activities of daily living. 

The next higher level of SMC, provided by 38 U.S.C. § 1114(m), is payable for any of the following conditions: (i) Anatomical loss or loss of use of both hands; (ii) Anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; (iii) Anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place with anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place; (iv) Blindness in both eyes having only light perception; (v) Blindness in both eyes leaving the veteran so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(m) (West 2002); 38 C.F.R. § 3.350(c)(1)

SMC is payable at a rate higher than that specified in 38 U.S.C.A. § 1114(m) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prostheses in place; has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances; has suffered the anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances; has suffered the anatomical loss of both eyes; or has suffered blindness without light perception in both eyes.  Amputation is a prerequisite except for loss of use of both arms and blindness without light perception in both eyes. 38 U.S.C.A. § 1114(n) (West 2002); 38 U.S.C.A. § 3.350(d) (2011). 

In addition to the statutory rates payable under 38 U.S.C. 1114 (l) through (n) and the intermediate or next higher rate provisions outlined above, an additional single permanent disability independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next higher statutory rate under 38 U.S.C. 1114 or, if already entitled to an intermediate rate, to the next higher intermediate rate, but in no event higher than the rate for (o).  In the application of this subparagraph the single permanent disability independently ratable at 100 percent must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. 1114 (l) through (n) or the intermediate rate provisions outlined above. 38 C.F.R. § 3.350(f)(4) (2011). 

As pertinent to the instant appeal, additional special monthly compensation is available under the provisions of 38 U.S.C.A. § 1114(o) if an individual establishes entitlement to two or more rates of special monthly compensation (no condition being considered twice) provided in 38 U.S.C.A. §§ 1114(l) through (n).  In other words, entitlement to this level of special monthly compensation would require, in this case, that the veteran is in need of regular aid and attendance on two separate bases.  Entitlement can also be established through paraplegia with loss of anal and bladder sphincter control by reason of helplessness. See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e). 

A veteran receiving the maximum rate under 38 U.S.C.A. § 1114(o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352(b).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  

The amount of the additional allowance payable to a veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1).  The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1). 38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care. 38 C.F.R. § 3.352(b)(1)(i-iii).

Determination as to need for aid and attendance must be based on actual requirements of personal assistance from others. See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222 (1996).  In making such determinations, consideration is given to such conditions as: Inability of claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his/her daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352 (2011).

The current claim on appeal was received in October 2005.  By means of a December 2006 rating decision, the RO held that service connection was warranted for cholangiocarcinoma.  An initial disability rating of 100 percent was awarded, effective October 27, 2005, the date of claim.  At that time, the RO also awarded entitlement to special monthly compensation based on aid and attendance criteria at the L-1 level based on the veteran being so helpless as to be in need of regular aid and attendance while not hospitalized at the U.S. government expense.

A review of the relevant objective medical evidence of record demonstrates that the Veteran was deemed an appropriate candidate for, and receptive of, home hospice services on a weekly basis in November 2005.  

Upon VA examination of housebound status or permanent need for regular aid and attendance, in November 2006, the Veteran was inappropriately responsive and was slipping in and out of consciousness.  The examiner noted that the veteran had cancer of the biliary duct with intermittent joint pain in the upper and extremities.  The Veteran's blood pressure and poor functional status rendered him unable to walk.  He was extremely weak, could not maintain consciousness or focus to feed himself.  Grip was good; however, fine motor movements were poor.  He was unable to button his clothing.  He could no longer bear weight, maintain balance or get himself up to transfer.  He was wheelchair bound, but exhibited food range of motion.  Essentially, the Veteran's family performed all of his activities of daily living.  The Veteran only left his home for doctor's appointments, generally once a month.  

In April 2007, a private treatment provider indicated that the Veteran experienced both bowel and bladder incontinence associated with presumed seizure activity.  The veteran requited constant attention from his family, including diaper changes, meals, bathing and dressing.  He had been bedridden for over a year and his family was essentially performing the service of a health care professional to avoid hospital expense.  

The Veteran was afforded an additional examination of housebound status or permanent need for regular aid and attendance in May 2007.  At that time, he was thin appearing, somnolent, and his head was hanging down.  He did not appear to be in distress.  The Veteran could move both his hands and arms.  His grip was weakened and he could not purposely grasp, grip or reach for items reliably.  He was able to move thins to his mouth, but could not reliably feed himself.  He could not dress himself or grasp articles of clothing well enough to pull on shirts or pants.  He was unaware of bowel or bladder incontinence.  The Veteran did not have the strength to get out of bed without assistance.  His muscles were atrophied.  He could lift his legs against gravity, but could not resist.  He had lost his sense of balance and was unable to hold himself up for transfers, walking or even walking with assistance.  His trunk was sturdy enough to hold himself upright while seated.  His neck could lift and support his head.  The Veteran had confusion, memory loss and suffered hallucinations.  He was totally dependent on his wife for dressing, eating, grooming, bowel and urinary habits and hygiene.  He could not leave the house without assistance and he required a wheelchair or to be carried.  

In February 2012, the appellant testified that she began taking care of her husband in March 2006, when he was unable to move anymore.

Upon review of the aforementioned evidence, the Board finds that an increased rate of SMC, based on the need a higher level of aid and attendance, for purposes of accrued benefits is not warranted.  As noted above, SMC is currently in effect for aid and attendance at the "l" rate, effective October 27, 2005.  The appellant is seeking an increased level of SMC based on a higher level of aid and attendance.  A higher level of SMC is available, pursuant to 38 U.S.C.A. § 1114(r).  The Board recognizes that the appellant's wife assisted him with activities of daily living; however, even if the Board were to find that the Veteran requires a higher level of care as defined in 38 C.F.R. § 3.352(b)(2), and met that requirement, as well as the requirement for the need of regular aid and attendance, he must also be entitled to the higher special monthly compensation authorized under 38 U.S.C.A. § 1114(o) or (p) or the intermediate rate between 38 U.S.C. 1114(n) and (o) plus special monthly compensation under 38 U.S.C. 1114(k) to receive SMC at an increased rate based on a higher level of aid and attendance. 38 C.F.R. § 3.350(h). 

The Veteran does not meet the threshold requirements for attaining any of the required levels of SMC to warrant consideration of an increased rate based on a higher level of aid and attendance.  In this regard, the Veteran is not service-connected for visual impairment or hearing impairment.  Additionally, there is also no indication that he has loss or loss of use of one or both hands or feet, or any extremity, attributable to service-connected disability, or that he experiences paraplegia as a result of service-connected cholangiocarcinoma.   In this regard, the term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more. Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsiflexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  

Although the Veteran was confined to a wheelchair, examination reports dated in November 2006 and May 2007 indicated that he was able to move both his hands and legs, move food towards his mouth and raise his legs against gravity.

The Board appreciates the significant degree of difficulty produced by the Veteran's service-connected disabilities, and notes that he was awarded receiving SMC at a rate that included consideration of his need for regular aid and attendance.  The rates provided in 38 U.S.C.A. § 1114(r) presuppose that SMC is in effect at a level higher than the "l" rate; rather, it is required that the "o" rate, the maximum "p" rate, or the intermediate rate between "n" and "o" with the "k" rate, be in effect prior to an allowance of either the "r1" or "r2" rate.  Because those levels of  SMC are not warranted in the Veteran's case, additional allowances set forth for the need of regular aid and attendance or the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r) are not warranted.

For all the foregoing reasons, the Board finds that the claim for an increased level of SMC based on the need for a higher level of aid and attendance must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specially Adapted Housing

The appellant has testified that she had to fix her driveway to accommodate her husband.  She had to extend her driveway so that she could get the wheelchair into the car.  She also had a special ramp installed so that he could get into the house.  She had to install bars in the bathroom to help her hold up the Veteran.  Additionally, since she did not enlarge the doorways, the wheelchair chipped the walls and doorways.  Therefore, there was damage to the home.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. 

For purposes of 38 C.F.R. § 3.809, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. See also 38 C.F.R. § 4.63 (2011). 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve. See also 38 C.F.R. § 4.63 (2011). 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. See 38 C.F.R. § 4.21 (2010) [application of rating schedule]; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme]. 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issue to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(1); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. See 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2011). 

38 C.F.R. § 3.809a(a) provides that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.

In the instant case, the record shows that at the time of the Veteran's death in August 2007, service connection was solely in effect for cholangiocarcinoma.  At the time of the Veteran's death, there appeared to be several pending claims, including a claim of entitlement to specially adapted housing. 

The express purpose of specially adapted housing and a special home adaptation grants is to assist any veteran who meets certain criteria due to service-connected disability in acquiring a suitable housing unit with special fixtures or movable facilities made necessary by the nature of the veteran's disability. 38 U.S.C.A. § 2101(West 2002); 38 C.F.R. §§ 3.809, 3.809a (2011). 

It is noted that, prior to his death, in March 2007, the Veteran submitted a claim for specially adapted housing/special home adaptation.  With regard to these claims, the Board finds that there is no basis in law or fact to consider the appellant's request on the merits.  The Board also notes that a claim for specially adapted housing or for a special home adaptation grant is not a "periodic monetary benefit" for purposes of accrued benefits. 38 U.S.C.A. § 2101.  The Court has held that, as a matter of law, a one-time payment for assistance for specially adapted housing does not qualify as a "periodic monetary benefit" for purposes of 38 U.S.C.A. § 5121 and is not payable as an "accrued benefit." See Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993).  As such, the appeal is dismissed due to the absence of legal merit and the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426.  There are no periodic monetary benefits for specially adaptive housing/special home adaptation grant to which the Veteran was entitled that were due and unpaid at the time of his death.  Hence, the appellant's claim for specially adapted housing or for a special home adaptation grant for accrued benefits purposes, being without legal merit, is denied.

						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for incontinence of the bowel, for purposes of accrued benefits, is denied.  

An increased rate of special monthly compensation (SMC), based on the need a higher level of aid and attendance, for purposes of accrued benefits, is denied.

Entitlement to a specially adapted housing or for a special home adaptation grant, for the purpose of accrued benefits, being without legal merit, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


